OPINION BY
WOODWARD, C. J.
. . QJournal, infra, *p. 258)
1. By the judiciary act of 1789 power to issue writs of mandamus is conferred on the Supreme Court of the United States, but not on the circuit courts of the United States.
2. Can circuit courts possess such power by implication and without express law to confer the jurisdiction?
3. Executive officers are liable to an action for every invasion of the rights of the citizen, and where a specific legal remedy exists the courts will not grant a mandamus.
4. Where discretion is clearly vested by law, courts will not interfere by mandamus to control it.
5. By actions and impeachment the rights of citizens are better guarded than if courts of justice, particularly subordinate courts, should attempt to control purely executive power.
6. The return on a writ of mandamus cannot be traversed at common law and, in the absence of statute, this court has no power to direct an issue to be joined, or to investigate by any other method the truth of the facts alleged in the return.